DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species embodied described with respect to Figures 4C and 4D in the reply filed on 22 April 2021 is acknowledged.
All claims appear to be directed to the elected embodiment and therefore have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral -- 919 --, as shown in Figure 9B, does not appear within the written description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0008], line 4:  The phrase "The continuously ramping the temperature" does not read coherently.  Perhaps the phrase should be corrected to read -- The continuous ramping of the temperature -- or -- Continuously ramping the temperature --.
   Paragraph [0009], line 4:  The phrase "The holding the temperature" does not read coherently.  Perhaps the phrase should be corrected to read -- The holding of the temperature -- or -- Holding the temperature --.

   Paragraph [0053], line 7:  The term "profile" should be corrected to read
-- profiles --.
   Paragraph [0055], line 2:  The term "describe" should be corrected to read
-- described --.
	   Paragraph [0061], line 17:  Reference numeral "470" should be corrected to read -- 370 --.
Paragraph [0067], line 5:  A -- comma -- should be inserted prior to the term
"such".
   Paragraph [0067], line 7:  The numeral "9617" should be corrected to read-- 917 --.
   Paragraph [0070], lines 2, 3, 4, and 6:  A -- comma -- should be inserted prior
to each occurrence of the term "such".
   Paragraph [0071], line 2:  A -- comma -- should be inserted prior to the term
"such".
   Paragraph [0072], line 4:  A -- comma -- should be inserted prior to the term
"such" and after the term "interfaces".

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 7, claim lines 3 and 9:  It is not clear what the phrase "high degree of adsorption" is meant to convey.  The term "high" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear what amount or range of adsorption is required for the value to be deemed a high degree of adsorption for purposes of meeting the claim limitation.  
NOTE:  The examiner is defining the term high degree to mean any amount of adsorption is appropriate for purposes of meeting the claim limitations.

   Re claim 8, claim lines 3 and 9:  It is not clear what the phrase "low degree of adsorption" is meant to convey.  The term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
   NOTE:  The examiner is defining the term low degree of adsorption to means no adsorption is occurring for purposes of meeting the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024100 (Sun) in view of US 2007/0062255 (Talton).

 
   With respect to the limitations of claim 1, Sun discloses a method for identification of chemicals in a gas/vapor sample, the method comprising:
      introducing a vapor sample to a sensor (a gas sample introduced to a gas chromatograph is eluted as a vapor to a SAW sensor - paragraph [0007], lines 4-13 and paragraph [0041], lines 11-23); 
      adjusting a temperature of the sensor between at least two temperature levels (paragraphs [0044-0046], [0060-0061], and [0064] - Figures 6 and 7B); and
paragraphs [0047-0052]).  Sun fails to disclose that the sensor is part of an array; or that the identification of the vapor sample or one or more chemicals is based upon a plurality of response patterns of the sensor array.
   Talton disclose an apparatus that utilizes a gas chromatograph to desorb compounds from a vapor sample onto a four sensor SAW array (paragraph [0055], lines 12-18).  Modifying Sun to utilize a plurality of sensors in an array would have been obvious to one of ordinary skill in the art as each sensor has different responses due to functionalizations, which allow for greater determination of chemicals within the vapor sample (paragraph [0056], lines 10-18) as well as faster determination of chemical compounds by utilizing more functionalized sensors.

   With respect to the limitation of claim 2, the combination (Sun) further discloses that adjusting includes continuously ramping the temperature at one or more predetermined rates over a range of temperature levels including the at least two temperature levels (paragraphs [0060-0061] - Figure 6 - temperature profile may define the target temperature as a continuous function of time).

   With respect to the limitations of claim 3, the combination (Sun) further discloses receiving a temperature profile defining a varying temperature level as a function of time (paragraph [0044], lines 3-7),
paragraph [0060] and [0081], lines 1-3 - Figure 6).

   With respect to the limitation of claim 6, the combination (Sun) further discloses that the response of each of the plurality of sensors to the vapor sample quantifies a degree of adsorption of the vapor sample to the sensor (paragraph [0006], lines 2-9] - the amount of adsorption of the sample to the sensors changes the frequency of each SAW sensor in the array such that detection of sample is based on the pattern of signals of all of the sensors in the array).

   With respect to the limitation of claim 9, the combination (Sun) appears to further disclose that said identifying includes searching a sensor response library for a match between each of the plurality of response patterns and one or more chemicals in the sensor response library (paragraphs [0049-0055] - chemical identifier (240) identifies a set of one or more candidate chemicals for an eluted component of interest based on a corresponding peak of the SAW frequency response data.  The chemical identifier (240) includes a retention index calculator (242) and a retention index search engine (244).  A retention index database (250) may include a table of chemicals and corresponding known retention indices, such that the retention index search engine (244) searches the database (250) for one or more matches between the determined retention index and chemicals in the retention index database (250).  Additionally, a calibration curve storage (270) may store calibration curves for various chemicals; and an interface (280) outputs one or more of the various chemicals analysis outputs of the apparatus (200); and provides an identification of one or more chemical components using singly or in combination one of the devices listed above (paragraph [0054], lines 10-18).

   With respect to the limitations of claim 10, the combination (Sun) appears to further disclose that the sensor response library stores known response patterns in association with chemicals or combination of chemicals (paragraphs [0049-0055] - chemical identifier (240) identifies a set of one or more candidate chemicals for an eluted component of interest based on a corresponding peak of the SAW frequency response data.  The chemical identifier (240) includes a retention index calculator (242) and a retention index search engine (244).  A retention index database (250) may include a table of chemicals and corresponding known retention indices, such that the retention index search engine (244) searches the database (250) for one or more matches between the determined retention index and chemicals in the retention index database (250).  Additionally, a calibration curve storage (270) may store calibration curves for various chemicals).

   With respect to the limitation of claim 11, the combination (Sun) further appears to disclose that the individual components of the known response patterns are stored in the sensor response library in association with individual sensors (paragraph [0049-0055] - the known response patterns stored by the various devices comprising the apparatus (200) are of individual sensors).

[0049-0055] - the known response patterns stored by the various devices comprising the apparatus (200) are of individual sensors that make up the sensor array.  Each sensor of the array will behave differently based on the functionalization applied to each sensor).  

   With respect to the limitation of claim 13, the combination (Sun) further appears to disclose that the individual components of the known response patterns are stored in the sensor response library in association with individual sensors from among the plurality of sensors of the sensor array (paragraph [0049-0055] - the known response patterns stored by the various devices comprising the apparatus (200) are of individual sensors that make up the sensor array.  Each sensor of the array will behave differently based on the functionalization applied to each sensor).

   With respect to the limitation of claim 14, the combination (Sun) further appears to disclose that the known response patterns are stored in the sensor response library in association with temperature levels at which the known response patterns were determined (paragraphs [0053-0055] - calibration curve storage (270) stores calibration curves for various chemical.  Each curve maps peak height or peak area to mass or other quantitative measure in a known relationship for that chemical at a specific temperature or temperature range (paragraph [0053], lines 6-11). The calibration curve stored in the calibration curve storage (270) may be established for specific temperatures or temperature ranges. The mass estimator may reference the temperature profile stored in the temperature profile storage (215) when comparing the peak corresponding to the eluted component of interest to a calibration curve stored in the calibration curve storage (270)).

   With respect to the limitation of claim 15, the combination (Sun) further appears to disclose that the known response patterns are stored in the sensor response library in association with temperature profiles specifying how temperature was controlled during the determination of the known response patterns, each of the temperature profiles defining a varying temperature level as a function of time or a set of discrete temperature levels (paragraphs [0053-0055 and [0060-0061] - temperature profile storage (215) provides that temperature profile used to generate the known response patterns stored in the response library).

   With respect to the limitation of claim 16, the combination (Talton) further discloses that each of the plurality of sensors is of a type selected from the group consisting of: surface acoustic wave (SAW) (paragraph [0055] - 4-SAW array), chemoresistant, and metal oxide (paragraph [0019] - sensors may include at least one sensor selected from the group consisting of surface acoustic wave sensors, chemiresistors, metal oxide gas sensors, as well as many others).

   With respect to the limitations of claim 17, the combination (Talton) further discloses that the plurality of sensors includes sensors of two or more types selected paragraph [0016] and paragraph [0019] - two or more sensors are utilized to detect breath compounds; and the sensors may include at least one sensor selected from the group consisting of surface acoustic wave sensors, chemiresistors, and metal oxide gas sensors as well as many others).

   With respect to the limitation of claim 18, the combination (Talton) further discloses that at least two of the plurality of sensors are coated with different sensory material coatings that produce different sensor responses to the vapor sample (paragraph [0052] - the response to a given chemical vapor will vary substantially from device to device based the different polymer materials applied to the various sensors).

   With respect to the limitations of claim 19, Sun discloses a system for identification of a vapor sample or chemicals in a vapor sample, the system comprising:
      a sensor (108) (SAW sensor receives eluted components from a GC column (104));
      a temperature controller (112) that adjusts a temperature of the sensor between at least two temperature levels (paragraphs [0044-0046], [0060-0061], and [0064] - Figures 6 and 7B - temperature of sensor (108) is adjusted as one or more eluted components are separated from the sample by the gas chromatograph; temperature profile defines a varying target temperature as a function of time); and
      a chemical identifier that identifies a vapor sample introduced to the sensor or one or more chemicals in a vapor sample introduced to the sensor based on a response paragraphs [0047-0052]).  Sun fails to disclose that the sensor is part of an array; or that the identification of the vapor sample or one or more chemicals is based upon a plurality of response patterns of the sensor array.
   Talton disclose an apparatus that utilizes a gas chromatograph to desorb compounds from a vapor sample onto a four sensor SAW array (paragraph [0055], lines 12-18).  Modifying Sun to utilize a plurality of sensors in an array would have been obvious to one of ordinary skill in the art as each sensor has different responses due to functionalizations, which allow for greater determination of chemicals within the vapor sample (paragraph [0056], lines 10-18) as well as faster determination of chemical compounds by utilizing more functionalized sensors.

   With respect to the limitations of claim 20, Sun discloses a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for identification of a vapor sample or chemicals in a vapor sample, the operations comprising (paragraph [0017]):
      receiving a temperature profile defining a varying temperature level as a function of time or a set of discrete temperature levels (paragraphs [0044-0045] - apparatus receives a temperature profile defining a varying target temperature as a function of time as chemicals are separated from the sample by the gas chromatograph; temperature profile defines a varying target temperature as a function of time);
, [0060-0061], and [0064] - Figures 6 and 7B - temperature of sensor (108) is adjusted as one or more eluted components are separated from the sample by the gas chromatograph; temperature profile defines a varying target temperature as a function of time); and
      identifying a vapor sample introduced to the sensor or one or more chemicals in a vapor sample introduced to the sensor based on a response pattern of the sensor, each response pattern being a collection of responses of the sensor to the vapor sample with the one sensor being at a different temperature level from among the at least two temperature levels (paragraphs [0047-0052]).  Sun fails to disclose that the sensor is part of an array; or that the identification of the vapor sample or one or more chemicals is based upon a plurality of response patterns of the sensor array.
   Talton disclose an apparatus that utilizes a gas chromatograph to desorb compounds from a vapor sample onto a four sensor SAW array (paragraph [0055], lines 12-18).  Modifying Sun to utilize a plurality of sensors in an array would have been obvious to one of ordinary skill in the art as each sensor has different responses due to different sensor functionalizations, which allow for greater determination of chemicals within the vapor sample (paragraph [0056], lines 10-18) as well as faster determination of chemical compounds by utilizing more functionalized sensors.

4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024100 (Sun) in view of US 2007/0062255 (Talton) as applied to claim 1 above, and further in view of US 6,703,241 (Sunshine et al.).
   With respect to the limitation of claim 4, the combination of Sun in view of Talton disclose all of the limitations of the base claim, but fail to disclose that adjusting includes holding the temperature at each of the at least two temperature levels until the responses of the one or more sensors at that temperature level reach equilibrium.
   Sunshine et al. disclose an olfactory sensing apparatus that senses vapors using sensor arrays.  Sunshine et al. further disclose that the sensors within the sensor array may include SAW sensors (col. 5, lines 29-33; and col. 8, lines 50-55).  Additionally, Sunshine et al. disclose that the array of sensors can measure the analyte at two temperatures, whereby the temperature values differ between five and one hundred fifty degrees Celsius (col. 8, lines 5-11).  Lastly, Sunshine et al. disclose that the analyte and the sensor are equilibrated at the first and second temperatures (col. 8, lines 12-17).  Modifying the combination to equilibrate the sensors at the first and second temperatures would have been obvious to one of ordinary skill in the art as a means of insuring that the sensor is actually at the temperature that is being measured to ensure measurement accuracy because the sensor will take time to be at the temperature that the heater is registering.



s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024100 (Sun) in view of US 2007/0062255 (Talton) as applied to claim 1 and 6 above, and further in view of US 6,703,241 (Sunshine et al.) and US 5,817,922 (Rapp et al.).
   With respect to the limitation of claim 7, the combination of Sun in view of Talton disclose all of the limitations of the base claim, including sensing at a temperature level having a lower temperature value and subsequently adjusting the temperature in a direction that increases the temperature of the sensor (Figure 6 shows upward ramping of the temperature in both a step-wise and continuous manner), and adjusting the temperature in a direction that is associated with a low temperature, and the plurality of response patterns is arranged as a desorption profile beginning with a response pattern that is a collection of responses of the plurality of sensors to the vapor sample with the one or more sensors being at the temperature level associated with a low temperature (paragraphs [0047-0052]).  The combination fails to disclose that the responses of the one or more sensors at that temperature level reach equilibrium or that the temperature is associated with a high degree of adsorption until the responses of the one or more sensors at that temperature level reach equilibrium and subsequently reduces the degree of adsorption.
   Sunshine et al. disclose an olfactory sensing apparatus that senses vapors using sensor arrays.  Sunshine et al. further disclose that the sensors within the sensor array may include SAW sensors (col. 5, lines 29-33; and col. 8, lines 50-55).  Additionally, Sunshine et al. disclose that the array of sensors can measure the analyte at two temperatures, whereby the temperature values differ between five and one col. 8, lines 5-11).  Lastly, Sunshine et al. disclose that the analyte and the sensor are equilibrated at the first and second temperatures (col. 8, lines 12-17).  Modifying the combination to equilibrate the sensors at the first and second temperatures would have been obvious to one of ordinary skill in the art as a means of insuring that the sensor is actually at the temperature that is being measured to ensure measurement accuracy because the sensor will take time to be at the temperature that the heater is registering.  The combination fails to disclose that the temperature is associated with a high degree of adsorption until the responses of the one or more sensors at that temperature level reach equilibrium and subsequently reduces the degree of adsorption.
   Rapp et al. disclose a gas sensor consisting of surface wave components, whereby it is disclosed that the equilibrium distribution between analyte in the gas phase and analyte in the solid phase depends on the temperature, such that at a low temperature the equilibrium distribution is closer to the absorbed phase whereby a higher sensor sensitivity is provided (col. 4, lines 31-35).  The sensitivity of the sensor response is related to the adsorption of the analytes.  Modifying the combination to select different operating temperatures would have been obvious to one of ordinary skill in the art in order to change the sensitivity and response behavior can be adapted to the required specifications (Rapp et al. - col. 4, lines 40-42).

   With respect to the limitation of claim 8, the combination of Sun in view of Talton disclose all of the limitations of the base claim, including sensing at a temperature level having a higher temperature value and subsequently adjusting the Figure 6 shows downward ramping of the temperature in both a step-wise and continuous manner), and adjusting the temperature in a direction that is associated with a low temperature, and the plurality of response patterns is arranged as a desorption profile beginning with a response pattern that is a collection of responses of the plurality of sensors to the vapor sample with the one or more sensors being at the temperature level associated with a high temperature (paragraphs [0047-0052]).  The combination fails to disclose that the responses of the one or more sensors at that temperature level reach equilibrium or that the temperature is associated with a low degree of adsorption until the responses of the one or more sensors at that temperature level reach equilibrium and subsequently increases the degree of adsorption.
   Sunshine et al. disclose an olfactory sensing apparatus that senses vapors using sensor arrays.  Sunshine et al. further disclose that the sensors within the sensor array may include SAW sensors (col. 5, lines 29-33; and col. 8, lines 50-55).  Additionally, Sunshine et al. disclose that the array of sensors can measure the analyte at two temperatures, whereby the temperature values differ between five and one hundred fifty degrees Celsius (col. 8, lines 5-11).  Lastly, Sunshine et al. disclose that the analyte and the sensor are equilibrated at the first and second temperatures (col. 8, lines 12-17).  Modifying the combination to equilibrate the sensors at the first and second temperatures would have been obvious to one of ordinary skill in the art as a means of insuring that the sensor is actually at the temperature that is being measured to ensure measurement accuracy because the sensor will take time to be at the temperature that the heater is registering.  The combination fails to disclose that the 
   Rapp et al. disclose a gas sensor consisting of surface wave components, whereby it is disclosed that the equilibrium distribution between analyte in the gas phase and analyte in the solid phase depends on the temperature, such that at higher  temperatures the equilibrium distribution is closer to the gas phase and the sensor becomes less sensitive is provided (col. 4, lines 31-37).  The sensitivity of the sensor response is related to the adsorption of the analytes.  Modifying the combination to select different operating temperatures would have been obvious to one of ordinary skill in the art in order to change the sensitivity and response behavior can be adapted to the required specifications (Rapp et al. - col. 4, lines 40-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art to US 2014/0260541 (Lakhotia et al.) discloses a gas sensing system and a method for sensing the amount of gas in a fluid, whereby the temperature of the sensor is adjusted to first and second temperatures as well as allowing the gas sensor to stabilize at the first and second temperatures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.